 



Exhibit 10.1

AMERISTAR CASINOS, INC.
AMENDED AND RESTATED 1999 STOCK INCENTIVE PLAN

(Effective as of June 17, 2005)

     SECTION 1. Purposes.

     The purposes of the Ameristar Casinos, Inc. Amended and Restated 1999 Stock
Incentive Plan (the “Plan”) are to (i) enable Ameristar Casinos, Inc. (the
“Company”) and Related Companies (as defined below) to attract, motivate and
retain top-quality directors, officers, employees, consultants, advisers and
independent contractors (including without limitation dealers, distributors and
other business entities or persons providing services on behalf of the Company
or a Related Company), (ii) provide substantial incentives for such directors,
officers, employees, consultants, advisers and independent contractors of the
Company or a Related Company (“Participants”) to act in the best interests of
the stockholders of the Company and (iii) reward extraordinary effort by
Participants on behalf of the Company or a Related Company. For purposes of the
Plan, a “Related Company” means any corporation, partnership, joint venture or
other entity in which the Company owns, directly or indirectly, at least a
twenty percent (20%) beneficial ownership interest.

     SECTION 2. Types of Awards. Awards under the Plan may be in the form of
(i) Stock Options or (ii) Restricted Stock.

     SECTION 3. Administration.

     3.1 Except as otherwise provided herein, the Plan shall be administered by
the Compensation Committee of the Board of Directors of the Company (the
“Board”) or such other committee of directors as the Board shall designate,
which committee in either such case shall consist solely of not less than two
“non-employee directors” (as such term is defined in Rule 16b-3 under the
Securities Exchange Act of 1934 (the “Exchange Act”) or any successor rule
(“Rule 16b-3”)) who shall serve at the pleasure of the Board, each of whom shall
also be an “outside director” within the meaning of Section 162(m) of the
Internal Revenue Code and Section 1.162-27 of the Treasury Regulations or any
successor provision(s) thereto (“Section 162(m)”); provided, however, that if
there are not two persons on the Board who meet the foregoing qualifications,
any such committee may be comprised of two or more directors of the Company,
none of which is an officer (other than a non-employee Chairman of the Board of
the Company) or an employee of the Company or a Related Company. If no such
committee has been appointed by the Board, the Plan shall be administered by the
Board, and the Plan shall be administered by the Board to the extent provided in
the last sentence of this Section. Such committee as shall be designated to
administer the Plan, if any, or the Board is referred to herein as the
“Committee.” Notwithstanding any other provision of the Plan to the contrary, if
such a committee has been designated to administer the Plan, all actions with
respect to the administration of the Plan in respect of the members of such
committee shall be taken by the Board.

 



--------------------------------------------------------------------------------



 



     3.2 The Committee shall have the following authority with respect to awards
under the Plan to Participants: to grant awards to eligible Participants under
the Plan; to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall deem advisable; to interpret the terms
and provisions of the Plan and any award granted under the Plan; and to
otherwise supervise the administration of the Plan. In particular, and without
limiting its authority and powers, the Committee shall have the authority:

     (a) to determine whether and to what extent any award or combination of
awards will be granted hereunder;

     (b) to select the Participants to whom awards will be granted;

     (c) to determine the number of shares of the common stock of the Company,
$0.01 par value (the “Stock”), to be covered by each award granted hereunder,
provided that no Participant will be granted Stock Options on or with respect to
more than 2,000,000 shares of Stock in any calendar year;

     (d) to determine the terms and conditions of any award granted hereunder,
including, but not limited to, any vesting or other restrictions based on
performance and such other factors as the Committee may determine, and to
determine whether the terms and conditions of the award are satisfied;

     (e) to determine the treatment of awards upon a Participant’s retirement,
disability, death, termination for cause or other termination of employment or
other qualifying relationship with the Company or a Related Company;

     (f) to determine that amounts equal to the amount of any dividends declared
with respect to the number of shares covered by an award (i) will be paid to the
Participant currently or (ii) will be deferred and deemed to be reinvested or
(iii) will otherwise be credited to the Participant, or that the Participant has
no rights with respect to such dividends;

     (g) to determine whether, to what extent, and under what circumstances
Stock and other amounts payable with respect to an award will be deferred either
automatically or at the election of a Participant, including providing for and
determining the amount (if any) of deemed earnings on any deferred amount during
any deferral period;

     (h) to provide that the shares of Stock received as a result of an award
shall be subject to a right of first refusal, pursuant to which the Participant
shall be required to offer to the Company any shares that the Participant wishes
to sell, subject to such terms and conditions as the Committee may specify;

     (i) to amend the terms of any award, prospectively or retroactively;
provided, however, that no amendment shall impair the rights of the award holder
without his or her consent; and

-2-



--------------------------------------------------------------------------------



 



     (j) to substitute new Stock Options for previously granted Stock Options,
or for options granted under other plans, in each case including previously
granted options having higher option prices.

     3.3 All determinations made by the Committee pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Company and
all Participants.

     3.4 The Committee may from time to time delegate to one or more officers of
the Company any or all of its authorities granted hereunder except with respect
to awards granted to persons subject to Section 16 of the Exchange Act. The
Committee shall specify the maximum number of shares that the officer or
officers to whom such authority is delegated may award, and the Committee may in
its discretion specify any other limitations or restrictions on the authority
delegated to such officer or officers.

     SECTION 4. Stock Subject to Plan.

     4.1 The total number of shares of Stock reserved and available for
distribution under the Plan shall be 14,000,000 (subject to adjustment as
provided in Section 4.3); provided, however, that no award of a Stock Option or
Restricted Stock may be made at any time if, after giving effect to such award,
(i) the total number of shares of Stock issued upon the exercise of options
under the Plan and the Company’s Management Stock Option Incentive Plan, as
amended and restated through September 4, 1996 (the “Prior Plan”) plus (ii) the
total number of shares of Stock issuable upon exercise of all outstanding
options of the Company under the Plan and the Prior Plan plus (iii) the total
number of shares of Stock underlying awards of Restricted Stock under the Plan
(whether or not the applicable restrictions have lapsed) would exceed 14,000,000
shares (subject to adjustment as provided in Section 4.3). Shares of Stock
issuable in connection with any award under the Plan may consist of authorized
but unissued shares or treasury shares.

     4.2 To the extent a Stock Option terminates without having been exercised,
or shares awarded are forfeited, the shares subject to such award shall again be
available for distribution in connection with future awards under the Plan,
subject to the limitations set forth in Section 4.1, unless the forfeiting
Participant received any benefits of ownership such as dividends from the
forfeited award.

     4.3 In the event of any merger, reorganization, consolidation, sale of
substantially all assets, recapitalization, Stock dividend, Stock split,
spin-off, split-up, split-off, distribution of assets or other change in
corporate structure affecting the Stock, a substitution or adjustment, as may be
determined to be appropriate by the Committee in its sole discretion, shall be
made in the aggregate number of shares reserved for issuance under the Plan, the
number of shares subject to outstanding awards and the amounts to be paid by
award holders or the Company, as the case may be, with respect to outstanding
awards; provided, however, that no such adjustment shall increase the aggregate
value of any outstanding award. In the event any change described in this
Section 4.3 occurs and an adjustment is made in the outstanding Stock Options, a
similar adjustment shall be made in the maximum number of shares covered by
Stock Options that may be granted to any employee pursuant to Section 3.2(c).

-3-



--------------------------------------------------------------------------------



 



     SECTION 5. Eligibility.

     Participants under the Plan shall be selected from time to time by the
Committee, in its sole discretion, from among those eligible.

     SECTION 6. Stock Options.

     6.1 The Stock Options awarded to officers and employees under the Plan may
be of two types: (i) Incentive Stock Options within the meaning of Section 422
of the Internal Revenue Code or any successor provision thereto (“Section 422”);
and (ii) Non-Qualified Stock Options. If any Stock Option does not qualify as an
Incentive Stock Option, or the Committee at the time of grant determines that
any Stock Option shall be a Non-Qualified Stock Option, it shall constitute a
Non-Qualified Stock Option. Stock Options awarded to any Participant who is not
an officer or employee of the Company or a Related Company shall be
Non-Qualified Stock Options.

     6.2 Subject to the following provisions, Stock Options awarded to
Participants under the Plan shall be in such form and shall have such terms and
conditions as the Committee may determine:

     (a) Option Price. The option price per share of Stock purchasable under a
Stock Option shall be determined by the Committee.

     (b) Option Term. The term of each Stock Option shall be fixed by the
Committee, but in no event longer than one hundred twenty (120) months after the
date of grant of such Stock Option.

     (c) Exercisability. Stock Options shall be exercisable at such time or
times and subject to such terms and conditions as shall be determined by the
Committee. If the Committee provides that any Stock Option is exercisable only
in installments, the Committee may waive such installment exercise provisions at
any time in whole or in part.

     (d) Method of Exercise. Stock Options may be exercised in whole or in part
at any time during the option period by giving written notice of exercise to the
Company specifying the number of shares to be purchased, accompanied by payment
of the purchase price. Payment of the purchase price shall be made in such
manner as the Committee may provide in the award, which may include cash
(including cash equivalents), delivery of shares of Stock acceptable to the
Committee already owned by the optionee or subject to awards hereunder, any
other manner permitted by law as determined by the Committee, or any combination
of the foregoing. The Committee may provide that all or part of the shares
received upon the exercise of a Stock Option which are paid for using Restricted
Stock shall be restricted in accordance with the original terms of the award in
question.

-4-



--------------------------------------------------------------------------------



 



     (e) No Stockholder Rights. An optionee shall have no rights to dividends or
other rights of a stockholder with respect to shares subject to a Stock Option
until the optionee has given written notice of exercise and has paid for such
            shares.

     (f) Surrender Rights. The Committee may provide that Stock Options may be
surrendered for cash upon any terms and conditions set by the Committee.

     (g) Non-Transferability; Limited Transferability. A Stock Option Agreement
may permit an optionee to transfer the Stock Option to his or her children,
grandchildren or spouse (“Immediate Family”), to one or more trusts for the
benefit of such Immediate Family members, or to one or more partnerships or
limited liability companies in which such Immediate Family members are the only
partners or members if (i) the agreement setting forth such Stock Option
expressly provides that such Stock Option may be transferred only with the
express written consent of the Committee, and (ii) the optionee does not receive
any consideration in any form whatsoever for such transfer other than the
receipt of an interest in the trust, partnership or limited liability company to
which the non-qualified option is transferred. Any Stock Option so transferred
shall continue to be subject to the same terms and conditions as were applicable
to such Stock Option immediately prior to the transfer thereof. Any Stock Option
not (x) granted pursuant to any agreement expressly allowing the transfer of
such Stock Option or (y) amended expressly to permit its transfer shall not be
transferable by the optionee otherwise than by will or by the laws of descent
and distribution, and such Stock Option shall be exercisable during the
optionee’s lifetime only by the optionee.

     (h) Termination of Relationship. If an optionee’s employment or other
qualifying relationship with the Company or a Related Company terminates by
reason of death, disability, retirement, voluntary or involuntary termination or
otherwise, the Stock Option shall be exercisable to the extent determined by the
Committee; provided, however, that unless employment or such other qualifying
relationship is terminated for cause (as may be defined by the Committee in
connection with the grant of any Stock Option), the Stock Option shall remain
exercisable (to the extent that it was otherwise exercisable on the date of
termination) for (A) at least six (6) months from the date of termination if
termination was caused by death or disability or (B) at least ninety (90) days
from the date of termination if termination was caused by other than death or
disability. The Committee may provide that, notwithstanding the option term
fixed pursuant to Section 6.2(b), a Stock Option which is outstanding on the
date of an optionee’s death shall remain outstanding for an additional period
after the date of such death.

     (i) Option Grants to Participants Subject to Section 16. If for any reason
any Stock Option granted to a Participant subject to Section 16 of the Exchange
Act is not approved in the manner provided for in clause (d)(1) or (d)(2) of
Rule 16b-3, neither the Stock Option (except upon its exercise) nor the

-5-



--------------------------------------------------------------------------------



 



Stock underlying the Stock Option may be disposed of by the Participant until
six months have elapsed following the date of grant of the Stock Option, unless
the Committee otherwise specifically permits such disposition.

     6.3 Notwithstanding the provisions of Section 6.2, no Incentive Stock
Option shall (i) have an option price which is less than one hundred percent
(100%) of the Fair Market Value (as defined below) of the Stock on the date of
the award of the Stock Option (or less than one hundred ten percent (110%) of
the Fair Market Value of the Stock on the date of award of the Stock Option if
the Participant owns, or would be considered to own by reason of Section 424(d)
of the Internal Revenue Code or any successor provision thereto, more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary of the Company at the time of the grant of
the Stock Option), (ii) be exercisable more than ten (10) years after the date
such Incentive Stock Option is awarded (five (5) years after the date of award
if the Participant owns, or would be considered to own by reason of Section
424(d) of the Internal Revenue Code or any successor provision thereto, more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary of the Company at the time of
the grant of the Stock Option), (iii) be awarded more than ten (10) years after
the effective date of the Plan (or the latest restatement of the Plan) or
(iv) be transferable other than by will or by the laws of descent and
distribution. In addition, the aggregate Fair Market Value (determined as of the
time a Stock Option is granted) of Stock with respect to which Incentive Stock
Options granted after December 31, 1986 are exercisable for the first time by a
Participant in any calendar year (under the Plan and any other plans of the
Company or any subsidiary or parent corporation) shall not exceed $100,000. For
purposes of the Plan, “Fair Market Value” in relation to a share of the Stock
means, if the Stock is publicly traded, the mean between the highest and lowest
quoted selling prices of the Common Stock on such date or, if not available, the
mean between the bona fide bid and asked prices of the Common Stock on such
date. In any situation not covered above, the Fair Market Value shall be
determined by the Committee in accordance with one of the valuation methods
described in Section 20.2031-2 of the Federal Estate Tax Regulations (or any
successor provision thereto).

     SECTION 7. Restricted Stock.

     Subject to the following provisions, all awards of Restricted Stock to
Participants shall be in such form and shall have such terms and conditions as
the Committee may determine:

     (a) The Restricted Stock award shall specify the number of shares of
Restricted Stock to be awarded, the price, if any, to be paid by the recipient
of the Restricted Stock and the date or dates on which, or the conditions upon
the satisfaction of which, the Restricted Stock will vest. The vesting of
Restricted Stock may be conditioned upon the completion of a specified period of
service with the Company or a Related Company, upon the attainment of specified
performance goals or upon such other criteria as the Committee may determine.

     (b) Stock certificates representing the Restricted Stock awarded to an
employee shall be registered in the Participant’s name, but the Committee may
direct that such certificates be held by the Company on behalf of the
Participant. Except as may be permitted by the Committee, no share of Restricted
Stock may

-6-



--------------------------------------------------------------------------------



 



be sold, transferred, assigned, pledged or otherwise encumbered by the
Participant until such share has vested in accordance with the terms of the
Restricted Stock award. At the time Restricted Stock vests, a certificate for
such vested shares shall be delivered to the Participant (or his or her
designated beneficiary in the event of death), free of all restrictions.

     (c) The Committee may provide that the Participant shall have the right to
vote or receive dividends, or both, on Restricted Stock. The Committee may
provide that Stock received as a dividend on, or in connection with a stock
split of, Restricted Stock shall be subject to the same restrictions as the
Restricted Stock.

     (d) Except as may be provided by the Committee, in the event of a
Participant’s termination of employment or other qualifying relationship with
the Company or a Related Company before all of his or her Restricted Stock has
vested, or in the event any conditions to the vesting of Restricted Stock have
not been satisfied prior to any deadline for the satisfaction of such conditions
set forth in the award, the shares of Restricted Stock which have not vested
shall be forfeited, and the Committee may provide that the lower of (i) any
purchase price paid by the Participant and (ii) the Restricted Stock’s aggregate
Fair Market Value on the date of forfeiture shall be paid in cash to the
Participant.

     (e) The Committee may waive, in whole or in part, any or all of the
conditions to receipt of, or restrictions with respect to, any or all of the
Participant’s Restricted Stock.

     (f) If for any reason any Restricted Stock awarded to a Participant subject
to Section 16 of the Exchange Act is not approved in the manner provided for in
clause (d)(1) or (d)(2) of Rule 16b-3, the Restricted Stock may not be disposed
of by the Participant until six months have elapsed following the date of award
of the Restricted Stock, unless the Committee otherwise specifically permits
such disposition.

     SECTION 8. Election to Defer Awards.

     The Committee may permit a Participant to elect to defer receipt of an
award for a specified period or until a specified event, upon such terms as are
determined by the Committee.

     SECTION 9. Tax Withholding.

     9.1 Each Participant shall, no later than the date as of which the value of
an award first becomes includible in such person’s gross income for applicable
tax purposes, pay to the Company, or make arrangements satisfactory to the
Committee (which may include delivery of shares of Stock already owned by the
optionee or subject to awards hereunder) regarding payment of, any federal,
state, local or other taxes of any kind required by law to be withheld with
respect to the award. The obligations of the Company under the Plan shall be
conditional on such payment or arrangements, and the Company (and, where
applicable, any Related

-7-



--------------------------------------------------------------------------------



 



Company), shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment of any kind otherwise due to the Participant.

     9.2 To the extent permitted by the Committee, and subject to such terms and
conditions as the Committee may provide, a Participant may elect to have the
withholding tax obligation, or any additional tax obligation with respect to any
awards hereunder, satisfied by (i) having the Company withhold shares of Stock
otherwise deliverable to such person with respect to the award or (ii)
delivering to the Company shares of unrestricted Stock.

     SECTION 10. Amendments and Termination.

     No awards may be granted under the Plan more than ten (10) years after the
date of approval of the Plan by the stockholders of the Company. The Board may
discontinue the Plan at any earlier time and may amend it from time to time. No
amendment or discontinuation of the Plan shall adversely affect any award
previously granted without the award holder’s written consent. Amendments may be
made without stockholder approval except (i) if and to the extent necessary to
satisfy any applicable mandatory legal or regulatory requirements (including the
requirements of any stock exchange or over-the-counter market on which the Stock
is listed or qualified for trading and any requirements imposed under any state
securities laws or regulations as a condition to the registration of securities
distributable under the Plan or otherwise), or (ii) as required for the Plan to
satisfy the requirements of Section 162(m), Section 422 or any other
non-mandatory legal or regulatory requirements if the Board of Directors deems
it desirable for the Plan to satisfy any such requirements.

     SECTION 11. Acceleration of Vesting in Certain Circumstances.



  11.1   Notwithstanding any other provision of the Plan, unless otherwise
determined by the Committee and expressly set forth in the agreement evidencing
the Stock Option or Restricted Stock award, in the event of a Change in Control,
(i) each Stock Option outstanding under the Plan which is not otherwise fully
vested or exercisable with respect to all of the shares of Stock at that time
subject to such Stock Option shall automatically accelerate so that each such
Stock Option shall, immediately upon the effective time of the Change in
Control, become exercisable for all the shares of Stock at the time subject to
such Stock Option and may be exercised for any or all of those
            shares as fully vested shares of Stock, and (ii) all shares of
Restricted Stock outstanding under the Plan which are not otherwise fully vested
shall automatically accelerate so that all such shares of Restricted Stock
shall, immediately upon the effective time of the Change in Control, become
fully vested, free of all restrictions.     11.2   Notwithstanding any other
provision of the Plan, unless otherwise determined by the Committee and
expressly set forth in the agreement evidencing the Stock Option or Restricted
Stock award, in the event of a Corporate Transaction, (i) each Stock Option
outstanding under the Plan which is not otherwise fully vested or exercisable
with respect to all of the shares of Stock at that time subject to such Stock
Option shall automatically accelerate so that each such Stock Option shall,
immediately prior to the effective time of the Corporate Transaction, become

-8-



--------------------------------------------------------------------------------



 



      exercisable for all the shares of Stock at the time subject to such Stock
Option and may be exercised for any or all of those shares as fully vested
shares of Stock, and (ii) all shares of Restricted Stock outstanding under the
Plan which are not otherwise fully vested shall automatically accelerate so that
all such shares of Restricted Stock shall, immediately prior to the effective
time of the Corporate Transaction, become fully vested, free of all
restrictions.     11.3   As used in the Plan, a “Change in Control” shall be
deemed to have occurred if:



  (a)   Individuals who, as of January 24, 2003, constitute the entire Board
(“Incumbent Directors”) cease for any reason to constitute a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by the Company’s
stockholders, was approved by the vote of a majority of the then Incumbent
Directors (other than an election or nomination of an individual whose
assumption of office is the result of an actual or threatened election contest
relating to the election of directors of the Company), also shall be an
Incumbent Director; or     (b)   Any Person (as defined below) other than a
Permitted Holder (as defined below) shall become the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of securities of the Company representing in the aggregate fifty
percent (50%) or more of either (i) the then outstanding shares of Stock or
(ii) the Combined Voting Power (as defined below) of all then outstanding Voting
Securities (as defined below) of the Company; provided, however, that
notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred for purposes of this clause (b) solely as the result of:



  (A)   An acquisition of securities by the Company which, by reducing the
number of shares of Stock or other Voting Securities outstanding, increases
(i) the proportionate number of shares of Stock beneficially owned by any Person
to fifty percent (50%) or more of the             shares of Stock then
outstanding or (ii) the proportionate voting power represented by the Voting
Securities beneficially owned by any Person to fifty percent (50%) or more of
the Combined Voting Power of all then outstanding voting securities; or     (B)
  An acquisition of securities directly from the Company, except that this
Paragraph (B) shall not apply to:



  (1)   any conversion of a security that was not acquired directly from the
Company; or     (2)   any acquisition of securities if the Incumbent Directors
at the time of the initial approval of such acquisition would not

-9-



--------------------------------------------------------------------------------



 



      immediately after (or otherwise as a result of) such acquisition
constitute a majority of the Board.



  11.4   As used in the Plan, “Corporate Transaction” means (a) any merger,
consolidation or recapitalization of the Company (or, if the capital stock of
the Company is affected, any subsidiary of the Company), or any sale, lease or
other transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company (each of the foregoing being an “Acquisition Transaction”)
where (i) the stockholders of the Company immediately prior to such Acquisition
Transaction would not immediately after such Acquisition Transaction
beneficially own, directly or indirectly, shares representing in the aggregate
more than fifty percent (50%) of (A) the then outstanding common stock of the
corporation surviving or resulting from such merger, consolidation or
recapitalization or acquiring such assets of the Company, as the case may be
(the “Surviving Corporation”) (or of its ultimate parent corporation, if any)
and (B) the Combined Voting Power of the then outstanding Voting Securities of
the Surviving Corporation (or of its ultimate parent corporation, if any) or
(ii) the Incumbent Directors at the time of the initial approval of such
Acquisition Transaction would not immediately after such Acquisition Transaction
constitute a majority of the board of directors of the Surviving Corporation (or
of its ultimate parent corporation, if any) or (b) the liquidation or
dissolution of the Company.     11.5   For purposes of this Section 11:



  (a)   “Combined Voting Power” shall mean the aggregate votes entitled to be
cast generally in the election of directors of a corporation by holders of the
then outstanding Voting Securities of such corporation;     (b)   “Permitted
Holder” shall mean (i) the Company or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, (ii) to the extent
they hold securities in any capacity whatsoever, Craig H. Neilsen and Ray
Neilsen and their respective estates, spouses, heirs, ancestors, lineal
descendants, stepchildren, legatees and legal representatives, and the trustees
of any bona fide trusts of which one or more of the foregoing are the sole
beneficiaries or grantors thereof and (iii) any Person controlled, directly or
indirectly, by one or more of the foregoing Persons referred to in the
immediately preceding clause (ii), whether through the ownership of voting
securities, by contract, in a fiduciary capacity, through possession of a
majority of the voting rights (as directors and/or members) of a not-for-profit
entity, or otherwise;     (c)   “Person” shall mean any individual, entity
(including, without limitation, any corporation (including, without limitation,
any charitable corporation or private foundation), partnership, limited
liability company, trust (including, without limitation, any private, charitable
or split-interest trust),

-10-



--------------------------------------------------------------------------------



 



      joint venture, association or governmental body) or group (as defined in
Section 13(d)(3) or 14(d)(2) of the Exchange Act and the rules and regulations
thereunder); provided, however, that “Person” shall not include the Company, any
of its subsidiaries, any employee benefit plan of the Company or any of its
majority-owned subsidiaries or any entity organized, appointed or established by
the Company or such subsidiary for or pursuant to the terms of any such plan;
and   (d)   “Voting Securities” shall mean all securities of a corporation
having the right under ordinary circumstances to vote in an election of the
board of directors of such corporation.

     SECTION 12. General Provisions.

     12.1 If the granting of any award under the Plan or the issuance, purchase
or delivery of Stock thereunder shall require, in the determination of the
Committee from time to time and at any time, (i) the listing, registration or
qualification of the Stock subject or related thereto upon any securities
exchange or over-the-counter market or under any federal or state law or
(ii) the consent or approval of any government regulatory body, then any such
award shall not be granted or exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained on conditions, if any, as shall be acceptable to the
Committee. In addition, in connection with the granting or exercising of any
award under the Plan, the Committee may require the recipient to agree not to
dispose of any Stock issuable in connection with such award, except upon the
satisfaction of specified conditions, if the Committee determines such agreement
is necessary or desirable in connection with any requirement or interpretation
of any federal or state securities law, rule or regulation.

     12.2 Nothing set forth in this Plan shall prevent the Board from adopting
other or additional compensation arrangements. Neither the adoption of the Plan
nor any award hereunder shall confer upon any employee of the Company, or of a
Related Company, any right to continued employment, and no award under the Plan
shall confer upon any director any right to continued service as a director.

     12.3 Determinations by the Committee under the Plan relating to the form,
amount, and terms and conditions of awards need not be uniform, and may be made
selectively among persons who receive or are eligible to receive awards under
the Plan, whether or not such persons are similarly situated.

     12.4 No member of the Board or the Committee, nor any officer or employee
of the Company acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination or interpretation taken or made
with respect to the Plan, and all members of the Board or the Committee and all
officers or employees of the Company acting on their behalf shall, to the extent
permitted by law, be fully indemnified and protected by the Company in respect
of any such action, determination or interpretation.

-11-



--------------------------------------------------------------------------------



 



     SECTION 13. Effective Date of Plan.

     The Plan shall be effective upon the approval of the Plan by (i) the Board
of Directors of the Company and (ii) the stockholders of the Company acting by a
majority of the votes cast at a duly held meeting of stockholders at which a
quorum representing at least a majority of the outstanding shares is, either in
person or by proxy, present and voting on the Plan.

     The Plan was duly approved by the Board of Directors of the Company on
December 8, 2000.

-12-